                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WAYNE PETTAWAY,                                  )
         Plaintiff,                              )       Civil Action No. 18-282E
                                                 )
                 v.                              )
                                                 )
COMMONWEALTH OF                                  )
PENNSYLVANIA                                     )       District Judge Susan Paradise Baxter
         Defendant.                              )


                                     MEMORANDUM OPINION

District Judge Susan Paradise Baxter

                      Procedural History of Plaintiff’s Most Recent Spate of Filings

          Plaintiff Wayne Pettaway, an inmate incarcerated within state custody, has been a prolific

filer in this Court for several years going back to 1995. Beginning on August 13, 2018, Pettaway

filed thirteen separate civil actions, seeking leave to proceed in forma pauperis in each: 2:18-cv-

1050; 2:18-cv-1146; 1:18-cv-240; 1:18-cv-279; 1:18-cv-280; 1:18-cv-281; 1:18-cv-282; 1:18-cv-

283; 1:18-cv-284; 1:18-cv-285; 1:18-cv-286; 1:18-cv-288; and 1:18-cv-306. Many of these cases

are duplicative of each other and of cases Plaintiff has filed in this Court over the last several

years.1

          By Memorandum Opinions and Orders filed around October 22, 2018 in twelve of the

thirteen cases, Plaintiff’s motion for leave to proceed in forma pauperis was denied in


1
  A pattern of vexatious litigation may justify an order prohibiting further filings without
permission of the court. See Gagliardi v. McWilliams, 834 F.2d 81 (3d Cir. 1987); In re Oliver,
682 F.2d 443, at 445-46 (3d Cir. 1982) (“In appropriate circumstances, courts have gone beyond
prohibitions against relitigation and enjoined persons from filing any further claims of any sort
without the permission of the court. […] [A] continuous pattern of groundless and vexatious
litigation can, at some point, support an order against further filings of complaints without the
permission of the court.”). See also Coulter v. Bissoon, 2017 WL 2876314 (W.D. Pa. July 5,
2017).


                                                     1
accordance with 28 U.S.C. §1915(g), the so-called “Three Strikes Rule.”2 Because of multiple

prior dismissals3, and because the allegations of Plaintiff’s complaint did not indicate that he was

in imminent danger of serious physical injury, Plaintiff’s motions for leave to proceed in forma

pauperis were denied and the cases closed until such time as Plaintiff pays the full filing fee of

$400.00 in each case.

       In one of the thirteen cases, Plaintiff made allegations that the Healthcare Administrator

Ms. Smock and the Commonwealth of Pennsylvania were denying him medical treatment for

Hepatitis C and ignoring his requests for sick call. As relief, Plaintiff sought immediate medical

treatment. This Court liberally construed Plaintiff’s allegations as raising the possibility of

“imminent danger of serious physical injury,” granted the motion for in forma pauperis and

allowed Plaintiff to proceed with that case. See Civil Action No. 18-285E.

       On November 1, 2018, in this case and several other closed cases, Plaintiff submitted a

nonsensical filing captioned as an “Affidavit in Support” which reads, in its entirety:

               I Wayne Pettaway hereby subject myself to the penalties of perjury, that I humbly
               appeal section 804(f) of Pub.L. 104-134. Enacted April 26, 1996, amended 28
               U.S.C. § 1915, too [sic] humbly submit under immenent [sic] danger of serious
               physical injury, of denial of treatment of Heptitis [sic] C. I humbly appeal that I
               was found guilty but mentally ill, I also humbly appeal that I have court orders of

2
  Section 804(g) of Pub.L. No. 104-134, enacted April 26, 1996, amended 28 U.S.C. § 1915 to
provide: “[i]n no events shall a prisoner bring a civil action ... under this section if the prisoner
has, on 3 or more prior occasions … brought an action or appeal in the court of the United States
that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.” 28 U.S.C. §1915(g). Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir. 2001)
(interpreting imminent danger).
3
 More than three of Plaintiff’s prior lawsuits have been dismissed as legally frivolous or for
failure to state a claim upon which relief may be granted: Pettaway v. SCI Albion, C.A. No. 11-
158Erie; Pettaway v. SCI Albion, C.A. No. 12-1396 (Third Circuit); Pettaway v. State of
Pennsylvania, C.A. No. 13-1551Pittsburgh; Pettaway v. District Attorney Zappala, C.A. No. 15-
1431Pittsburgh; Pettaway v. Overton, C.A. No. 13-213Erie; and Pettaway v. Overton, C.A. No.
15-2156 (Third Circuit).


                                                  2
               case closed, from the Commonwealth Court of Pennsylvania miscellaneous
               docket number: 277MD2016, date May 27, 2016, Wayne Pettaway, Petitioner v.
               Hon. Judge John A. Zottola Respondent, initiating document: petition for review
               case status: closed, case processing status May 3, 2016 complete, journal
               number:/case category: Miscellaneous case type(s): inmate petition for review,
               consolidated cases, related cases: courts orders from state superior court certified
               remittal/remand, numerous cases of considerations, from Superior Court Western
               District 310 Grant Street Suite 600 Pittsburg Pa 15219, kidney condition that have
               not been treated even through sick call slips have been process, subject to Pa. 18.
               C.S.A. 4904 relating to unsworn falsification to authority.

ECF No. 5.

       On November 6, 2018, in all of the thirteen cases, twelve of which are now closed,

Plaintiff filed another “Affidavit in Support,” which reads in its entirety:

               “I pray for consideration[.] will send for a DNA test if possible: I Wayne
               Pettaway subject myself to the penalties of perjury under Pa. 18. C.S.A. 4904
               relating to unsworn falsification to authority. I humbly appeal section 804(f) of
               Pub.L.No 104-134, enacted April 26, 1996, amended 28 U.S.C. § 1915, I humbly
               appeal too [sic] imminent danger of serious physical injury, do [sic] mail that was
               returned to me with urine and who no [sic] what else could be HIV, or chemical
               agent that could posibly [sic] kill me, I have all the mail, I am scare [sic] for my
               life here at SCI Albion, please help me.”


ECF No. 6.


                                          This Civil Action

       In this civil action, Plaintiff named the Commonwealth of Pennsylvania as the sole

Defendant. In his complaint, Plaintiff alleged:

               “2701 Fel-1 1983 civil rights mix injunctive relief S.Ct. suspect class
               discriminatory act – double jeopardy act – excessive confinement – cruel and
               unusual punishment – hostage – kidnapping – unlawful restraint – perjury
               testimony [sic] – racial record stated by fact finder convicting me of no crime –
               canon violation – critical stages all defesne counsel withheld evidese [sic] that
               would of proved my innocence aggrevieous [sic] ineffective assistance of all
               counsel – by the act of congress constitutional violation 4th 5th 6th 7th 8th 13th 14th –
               federal statute 8701, 9301, 9302, 9303 9304 9712 9714 9721 9764 Unified
               Judicial System, by the Commonwealth of Pennsylvania, e.t.a.l.”



                                                  3
ECF No. 1, page 1. As relief, Plaintiff sought monetary damages and the release from his

“unlawful incarceration.” ECF No. 1.

        This civil action remains closed pending Plaintiff’s payment of the full filing fee.

Although Plaintiff “appeals” to an “imminent danger of serious physical harm,” presumably in

an effort to overcome the denial of in forma pauperis status based on his prior “three strikes,”

there is nothing in this case (that implicates his underlying criminal conviction) that shows that

Plaintiff is in danger of physical harm. To the extent that Plaintiff could be in imminent danger

of serious physical harm in regard to the denial of medical treatment for Hepatitis C, he has been

allowed to pursue that claim in Civil Action No. 18-285E without the prepayment of the filing

fee. To the extent that Plaintiff could suffer physical harm from allegedly contaminated mail

delivered to him, that is a separate case that Plaintiff has not yet filed. See Lewis v. Sullivan, 279

F.3d 526, 531 (7th Cir. 2002) (the imminent danger exception to § 1915(g)’s “three strikes” rule

is only available “for genuine emergencies,” where “time is pressing” and “a threat … is real and

proximate.”).

        Furthermore, Plaintiff may not list multiple case numbers in the caption of a filing and

expect that such will be docketed at each listed case number. A separate Order will be issued that

prohibits such filing in the future and directs the Clerk of Courts not to file any such documents

from Plaintiff that attempt to be docketed at multiple docket numbers. Any such attempt will be

returned to Plaintiff.



                                                           /s/ Susan Paradise Baxter
                                                           SUSAN PARADISE BAXTER
                                                           United States District Judge


Dated: November 28, 2018


                                                  4
